                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                   Civ. No. 1:19-cv-00094-KG-KK

$49,000.00 IN UNITED STATES CURRENCY,

$34,000.00 IN UNITED STATES CURRENCY,

               Defendants-in-rem.

                        FINAL JUDGMENT AND ORDER OF FORFEITURE

       This matter, having come before the court on Plaintiff’s motion for Entry of Final Judgment

and Order of Forfeiture, the Court having read the motion and being fully advised in the premises,

finds that the motion is well taken and will be granted.

       WHEREAS, on February 20, 2020, the Court entered an order dismissing Claimants’

claims with prejudice. (Doc. 36).

       WHEREAS, no further claims or parties remain for adjudication.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that all right, title and

interest in the Defendant Currency is forfeited to the United States and title thereto is vested

in the United States.


                                                     UNITED STATES DISTRICT JUDGE

SUBMITTED BY:

Electronically submitted on 2-24-2020
STEPHEN R. KOTZ
Assistant U.S. Attorney
